Citation Nr: 0410900	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  97-13 449A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to service connection for a lung disorder.


REPRESENTATION

Appellant represented by:	William G. Small, Esquire


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel
INTRODUCTION

The veteran served on active duty from April 1959 to May 1960.

This case originally came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Boston, Massachusetts, 
Regional Office (RO).  

The appellant and his brother provided testimony at a hearing in 
Boston in May 2000 before the undersigned.

An August 2000 Board decision found that the veteran's claims were 
not well grounded.  The veteran appealed the August 2000 Board 
decision to the United States Court of Appeals for Veterans Claims 
(the Court).  In February 2001, the Secretary of VA filed an 
Unopposed Motion for Remand and to Stay Proceedings, seeking that 
the Court vacate the Board decision on appeal and remand the 
matter for further development and re- adjudication pursuant to 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, currently codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West 2002), which was enacted during the pendency of the 
veteran's appeal.  By Order dated in February 2001, the Court 
granted the motion.

In November 2001, the Board remanded the case for additional 
development.  Subsequently, a December 2003 rating action again 
denied the veteran's claims, and the case is now back at the 
Board.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's claims.

2.  There is no competent evidence of a nexus between the 
veteran's inservice episode of pneumonia and a current chronic 
lung disorder.
3.  There is no competent evidence of a cardiovascular disease 
during service or within the first postservice year, and there is 
no competent evidence linking current cardiac pathology to the 
veteran's active service.  


CONCLUSIONS OF LAW

1.  A chronic lung disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303 
(2003).

2.  A cardiovascular disease was not incurred in or aggravated by 
service, and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

As pointed out in the Board's remand, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.

First, VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that both 
the statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  

The Court's recent decision in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  The Court also held 
that a VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) inform 
the claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that pertains to 
the claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

The veteran was notified in the Board's August 2000 decision of 
the criteria for service connection.  The veteran has been 
adequately informed as to the type of evidence that would help 
substantiate his claims.  In a July 2003 letter, the RO informed 
the veteran of the provisions of the VCAA as well as the type of 
evidence necessary to substantiate his claims for service 
connection, and informed him that VA would assist in obtaining 
identified records, but that it was the veteran's duty to give 
enough information to obtain the additional records and to make 
sure the records were received by VA.  The December 2003 
supplemental statement of the case (SSOC) advised the veteran of 
the evidence of record and of the reasons and bases for the 
decision to deny his claims.  

Although the veteran has been advised to send any additional 
information or evidence, the above-referenced letters did not 
specifically contain the "fourth element."  Notwithstanding, VA's 
Office of General Counsel recently held that the Court's statement 
in Pelegrini regarding the "fourth element" was "obiter dictum and 
is not binding on VA" and that "section 5103(a) does not require 
VA to seek evidence from a claimant other than that identified by 
VA as necessary to substantiate the claim."  See VAOPGCPREC 1-2004 
(Feb. 24, 2004).  

In this case, the initial AOJ decision denying the veteran's 
claims was made prior to the enactment of the VCAA.  VCAA notice 
was not provided to the veteran prior to the initial AOJ 
adjudication denying the claims, and thus, the timing of the 
notice does not comply with the express requirements of Pelegrini.  
While the Court did not address whether, and if so, how, the 
Secretary can properly cure a timing defect, it did leave open the 
possibility that a notice error of this kind may be non-
prejudicial to a claimant.  

On review, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  First, 
it was impossible for the RO to provide VCAA notice prior to the 
enactment of the VCAA.  Second, as discussed above, the content 
requirements of a VCAA notice have been fully satisfied in 
accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
The Board notes that in reviewing AOJ determinations on appeal, it 
is required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  Thus, 
there is no "adverse determination," as discussed by the Court in 
Pelegrini, for the veteran to overcome.  See Pelegrini, No. 01-
944, slip op. at 13.  

The VCAA requires that the duty to notify is satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
Therefore, notwithstanding Pelegrini, to decide the appeal would 
not be prejudicial to the veteran.  

Second, VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claims.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).  The veteran was provided with 
a VA examination in September 2003.  VA and private treatment 
records have been obtained.  The veteran has submitted additional 
argument, but has not identified any additional evidence to be 
obtained.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary to 
notify a claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  

Accordingly, the Board finds that VA has satisfied its duty to 
notify and to assist and that under the circumstances of this 
case, a second remand would serve no useful purpose.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of the 
result in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no benefit 
flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran 
are to be avoided).

Service connection is warranted for disability due to disease or 
injury incurred in or aggravated by active service.  38 U.S.C.A. § 
1131 (West 2002).  Service connection is warranted under 38 C.F.R. 
§ 3.303(b) if there is a "chronic" disease, such as cardiovascular 
disease, which either manifests and is identified as such in 
service or under 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 and 38 
C.F.R. §§ 3.307, 3.309 develops to a degree of 10 percent or more 
within one year from discharge from a period of service of 90 days 
or more, (even if there is no inservice evidence thereof) and the 
same condition currently exists.  Service connection is also 
warranted if a disease manifests itself during service (or in a 
presumptive period) but is not identified until later and there is 
a showing of post service continuity of symptoms and medical 
evidence relates the symptoms to the current condition.  Rose v. 
West, 11 Vet. App. 169, 171-72 (1998) (citing Savage v. Gober, 10 
Vet. App. 488, 495-98 (1997)).



Background

A February 1959 pre-induction examination was negative but in an 
adjunct medical history questionnaire the veteran reported having 
had diphtheria, dizziness or fainting spells, palpitation or 
pounding heart.

During hospitalization in April 1959 for unrelated problems, it 
was noted that the veteran had not had any recent upper 
respiratory infections (URIs) and on examination his lungs were 
clear and his heart was normal, although he had tachycardia.  An 
electrocardiogram (EKG) was negative.

On May 5, 1959 the veteran complained of chest pains.  He was 
hospitalized from the 8th to the 16th of that month and the 
discharge diagnosis was pneumonia, not elsewhere classified, of 
undetermined type and cause.  At admission he had a two- day 
history of chills, fever, general malaise, slight headache, and a 
slight cough.  On examination his chest was clear to auscultation 
and percussion but he had a soft Grade I apical systolic murmur.  
An admission chest X-ray revealed left lower lobe pneumonia but a 
chest X-ray the day prior to hospital discharge was negative.

On May 21, 1959 the veteran complained of shortness of breath.  In 
December 1959 he complained of left-sided chest pain upon taking a 
deep breath.  On examination his lungs were clear and his heart 
had slightly irregular rhythms. The impression was intercostal 
neuropathy.  On examination several days later his heart was 
normal and his chest was clear, although he had tenderness at the 
left 4th intercostal space.  A December 1959 chest X-ray revealed 
some increased bronchio-vascular markings.

The April 1960 service discharge examination reflects that a chest 
X-ray was negative and his heart and lungs were normal.  In an 
adjunct medical history questionnaire the veteran reported having 
had shortness of breath, pain or pressure in his chest, and 
palpitation or pounding heart.

In statements from several of the veteran's brothers, received in 
1973, it was reported that since service the veteran had had, in 
part, chest pains.

In May 1973 Dr. P. A. C. reported having treated the veteran over 
the past 13 years for various disabilities, including asthmatic 
attacks.

In an attachment to VA Form 1-9 dated in May 1973 the veteran 
reported that during service a psychiatrist in Germany had told 
him that those afflicted with diphtheria were left with a scar on 
their lungs and, thus, such a person would not be drafted into 
military service.

On VA examination in June 1973 the veteran complained of, in part, 
a rapid heart beat, followed by a very slow heart beat.  A chest 
X-ray revealed his heart and lungs were within normal limits.

In April 1975 Dr. P. A. C. reported that at various intervals the 
veteran had complained of sharp chest pains.

The discharge summary of hospitalization in September and October 
1995 at the Massachusetts General Hospital reflects that the 
veteran had developed the sudden onset of severe mid-chest pain 
which radiated to the interscapular space and was accompanied by 
dyspnea.  A computerized tomography scan at another medical 
facility yielded findings which indicated that a Type I aortic 
dissection and he was transferred to the Massachusetts General 
Hospital for that purpose.  That surgery was done and a cardiac 
ultrasound done on the day of surgery revealed a trace of mitral 
regurgitation.  The principal discharge diagnosis was an ascending 
aortic dissection.  Associated diagnoses were hypertension, atrial 
fibrillation, and aspiration pneumonia.

A January 1996 statement from Dr. R. O. H. reflects that after the 
veteran was struck by a car, while riding a bicycle, in July 1995 
he had had persistent back and chest pain.  He presented on 
September 29, 1995, with a sudden and severe increase in the mid-
chest pain which radiated to the interscapular space and was 
accompanied by dyspnea.  He underwent several surgical procedures 
at the Massachusetts General Hospital and his postoperative course 
was specifically complicated by presumed aspiration pneumonia and 
he developed significant left pleural effusion.  His recurrent 
aspiration pneumonias were felt to be partly due to recurrent left 
laryngeal nerve neurapraxia incurred during the aortic arch 
surgery.  Also postoperatively, he had some paroxysmal atrial 
fibrillation with rapid ventricular response.  At the time of his 
surgery there had been evidence of atherosclerotic disease 
involving his aortic arch.

The veteran was hospitalized at the Spalding Rehabilitation 
Hospital in October and November 1995 and the discharge diagnoses 
included status postoperative ascending aortic dissection, 
hypertension, paroxysmal atrial fibrillation, aspiration 
pneumonia, and high grade AV block secondary to medication.

In a statement received in May 1997 from a service acquaintance, 
it was reported that during service, in April 1959, the veteran 
had suddenly collapsed while complaining of chest pains and 
swelling of his ankles.  He was carried to the base medical 
facility.

In statements received in May 1997 from two of the veteran's 
brothers it was stated that they, and the veteran, had been 
hospitalized prior to the veteran's service for "black" diphtheria 
and one brother felt that the veteran's residuals of his bout of 
"black" diphtheria were aggravated during service.  In another 
statement from a former neighbor, it was reported that she also 
had been hospitalized for diphtheria at the same time that the 
veteran was hospitalized.

At the May 2000 hearing before the undersigned Veterans Law Judge, 
the veteran testified that he had had diphtheria in 1940, prior to 
service, and had been hospitalized at the Boston City Hospital 
(page 1 of that transcript).  Since then he had had severe 
residuals thereof, including being unable to do physical work or 
participate in any physical activities (page 2).  Despite this, he 
was drafted and the only physical activity he had ever had was 
during service, during which time he had multiple bouts of 
pneumonia (page 3).  After service he had led a sedentary life but 
now had heart and lung problems which, it was felt, were due to 
aggravation of residuals of his preservice episode of diphtheria 
(page 3).

At the time of the hearing the veteran submitted into evidence 
documents indicating that the veteran's hometown of Charlestown, 
Massachusetts, had been affected by an epidemic of diphtheria 
prior to his military service.

A VA examination was conducted in September 2003.  The examiner 
reviewed the claims folder in conjunction with the examination of 
the veteran.  The examiner noted that the veteran had been seen 
for follow-up to his aortic surgery.  On examination, his blood 
pressure was 156/84, and pulse was 72.  The veteran's chest showed 
a mid-line sternotomy scar extending to the upper abdomen.  Lungs 
were clear to auscultation and percussion.  The heart demonstrated 
normal sinus rhythm without ectopic beats.  No S3 or S4 was 
detected.  There was a grade I-II soft systolic murmur at the apex 
and left sternal border.  No diastolic decrescendo murmur could be 
detected.  No edema of the extremities was present.  The relevant 
diagnoses were:  essential hypertension, moderately severe, 
treated with atenolol and hydrochlorothiazide, less than optimal 
control of blood pressure; type I dissection of the ascending 
aorta, Dacron graft replacement of ascending aorta and aortic 
arch, September 1995, postoperative course complicated by 
recurrent hemorrhage, requiring reexploration, atrial 
fibrillation, aspiration pneumonia and pleural effusions, 
prolonged convalescence; no clinical evidence of active pulmonary 
disease and no specific treatment for pulmonary disease; lipid 
disorder characterized by elevated cholesterol; diphtheria by 
history without serious upper respiratory tract or cardiac 
manifestations or long term sequellae.  The examiner provided the 
following medical opinion:

There is no known clinical relationship between the patient's 
preservice illness identified as diphtheria and his post-service 
cardiovascular conditions that occurred in later life, including 
essential hypertension and aortic dissection, requiring aorta and 
aortic arch replacement.  There is no evidence that active duty 
military service had any relationship to either of these 
conditions.  There is no significant clinical evidence of 
pulmonary disease or any treatment for pulmonary disease.  In 
conclusion therefore, it is less likely than not that any 
cardiovascular condition in this veteran was related to active 
military service.  


Analysis

Initially, the Board notes that the appeal from the March 1997 
rating action was purportedly withdrawn in July 1997.

38 C.F.R. § 20.204(b) provides that a "Substantive Appeal may be 
withdrawn in writing at any time before" the Board's decision.  
However, this is subject to the limitation contained in 38 C.F.R. 
§ 20.204(c) that "[w]ithdrawal may be by the appellant or by his 
or her authorized representative, except that a representative may 
not withdraw [an NOD] or Substantive Appeal filed by the appellant 
personally without the express written consent of the appellant."

Here, after the filing of the Substantive Appeal, signed by the 
appellant, the veteran's then-representative attempted to withdraw 
the appeal but there is no evidence that the appellant had given 
"express written consent."

Thus, when the RO subsequently issued a supplemental statement of 
the case (SSOC) in July 1999, purportedly to address the claims on 
the basis of a requirement of the submission of new and material 
evidence it improperly erected a jurisdictional hurdle (submission 
of new and material evidence, which is jurisdictional when there 
is a prior final denial).  Accordingly, the Board concludes that 
the appeal from the March 1997 rating action was not properly 
withdrawn and continued unabated.  Thus, these claims will be 
addressed on a de novo basis.

Under 38 U.S.C. §§ 1111, 1137 and 38 C.F.R. § 3.304(b), a veteran 
is entitled to service connection for a disease that was present 
in service unless the disease was noted in an examination report 
at the time of entrance into service, or if not noted on the 
entrance examination there is clear and unmistakable evidence 
showing that the veteran contracted the disease prior to service 
and that the disease was not aggravated by service.  In this 
regard, the burden is on the Government to rebut the presumption 
of sound condition upon induction by clear and unmistakable 
evidence showing that the disorder existed prior to service and 
was not aggravated in service.  VAOPGCPREC 3-2003 (holding, in 
part, that 38 C.F.R. § 3.304(b) is inconsistent with 38 U.S.C. § 
1111 to the extent that it states that the presumption of sound 
condition may be rebutted solely by clear and unmistakable 
evidence that a disease or injury existed prior to service).

In this case, it is undisputed that the veteran had diphtheria 
prior to active military service.  However, no chronic residuals 
of that disease were detected on the examination for service 
entrance.  The veteran's testimony suggesting that he did have 
such residuals, based on what a psychiatrist in Germany 
purportedly told him (which is not corroborated by the service 
medical records) is insufficient to rebut the presumption of 
soundness.  Indeed, there is no specific medical evidence or 
medical opinion which even suggests, much less conclusively 
demonstrates as is required, that the veteran had any form of 
heart or lung disease at service entrance as a residual of 
preservice diphtheria.

Accordingly, the presumption of soundness is not rebutted.  In 
light of this, there can be no question of any purported 
'aggravation' of heart or lung disease during military service and 
the sole question is one of incurrence, either directly or 
presumptively.

With respect to heart disease, the veteran had an apical systolic 
murmur and tachycardia during service.  However, not every 
manifestation of abnormality of heart action or heart sound in 
service will permit service connection of heart disease first 
shown as a clear-cut clinical entity at some later date.  38 
C.F.R. § 3.303(b) (2003).  He also had chest pain due to 
intercostal neuropathy.  However, no actual cardiovascular disease 
is shown during service.  Rather, the first clinical evidence of 
cardiovascular disease is in 1995, following trauma and the 
veteran's aortic surgery.

In addition to there being no competent medical evidence of 
cardiovascular disease during service, there is no competent 
medical evidence linking any current cardiovascular disease to the 
heart murmur or tachycardia during service, or any symptom of 
chest pain during service.  In fact, the recent VA examiner 
specifically concluded, after review of the record, that there was 
no evidence that active duty military service had any relationship 
to the veteran's essential hypertension and aortic dissection, 
requiring aorta and aortic arch replacement, and that it was 
therefore less likely than not that any cardiovascular condition 
in this veteran was related to active military service.  

As to the claim for service connection for lung disease, there is 
no competent medical evidence that the veteran's acute inservice 
episode of pneumonia gave rise to any chronic respiratory 
disability.  The veteran's testimony concerning his having had 
shortness of breath prior to, during, and after military service 
is not competent medical evidence that this symptoms is 
attributable to a chronic respiratory disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  There is no competent evidence 
of a nexus between the inservice episode of pneumonia and the 
pneumonia which occurred during his 1995 cardiovascular surgery.  
Despite a May 1973 report of treatment for "asthmatic attacks", 
there is no clinical confirmation of chronic pulmonary pathology 
at present.  The VA examination in September 2003 revealed no 
significant clinical evidence of pulmonary disease.  There is no 
competent evidence to refute this finding.  In the absence of a 
current disability, the claim for service connection for a lung 
disorder must be denied.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claims of entitlement to service 
connection for heart and lung disorders.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2003).


ORDER

The appeal is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



